 54319 NLRB No. 13DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On May 22, 1995, Administrative Law Judge Leonard M.Wagman issued the attached decision. The Respondent filed excep-
tions and a supporting brief. The General Counsel filed an answering
brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3In adopting the judge's conclusion that the Respondent violatedSec. 8(a)(1) by threatening to permanently replace employees who
participated in a strike scheduled to begin August 2, 1994, we do
not rely on his alternative rationale, based on his citation to NoelCorp., 315 NLRB 905, 907 (1994). Rather, we rely solely on thefact that, as found by the judge, the scheduled strike was in response
to the Respondent's unfair labor practices. See, e.g., Bozzuto's, Inc.,277 NLRB 977 fn. 3 (1985).1All dates are in 1994 unless otherwise indicated.Hospital Episcopal San Lucas and Unidad Laboralde Enfermeras(os) y Empleados de la Salud.
Cases 24±CA±6827, 24±CA±6970, 24±CA±6988,
and 24±CA±7002September 26, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issues presented here are whether the Adminis-trative Law Judge Leonard Wagman correctly found
that the Respondent violated Section 8(a)(5) and (1) of
the Act by unilaterally changing a medical-hospitaliza-
tion plan and by failing to supply the Union with re-
quested information, and that the Respondent violated
Section 8(a)(1) by several threats to employees and by
engaging in surveillance, and creating the impression
of surveillance, of employees who were engaged in
protected concerted activity.1The Board has consid-ered the decision and the record in light of the excep-
tions and briefs and has decided to affirm the judge's
rulings, findings,2and conclusions,3and to adopt therecommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Hospital Episcopal San
Lucas, Ponce, Puerto Rico, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Efrain Rivera Vega, Esq., for the General Counsel.Tristan Reyes-Gilestra, Esq. (Fiddler, Gonzalez & Rod-riguez), of San Juan, Puerto Rico, for the Respondent.Ingrid Vega Mendez, of Hato Rey, Puerto Rico, for theCharging Party.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Thiscase was tried in Hato Rey, Puerto Rico, on February 14, 15,
and 16, 1995. On charges filed by the Union, Unidad
Laboral de Enfermeras(os) y Empleados de la Salud in Cases
24±CA±6827, 24±CA±6970, 24±CA±6988, and 24±CA±7002,
the Regional Director for Region 24 of the National Labor
Relations Board, on September 30, 1994,1issued an orderconsolidating cases, and a third consolidated amended com-
plaint, alleging that the Employer, Hospital Episcopal San
Lucas has engaged in unfair labor practices violating Section
8(a)(1) and (5) of the National Labor Relations Act (the
Act). The complaint, as amended at the hearing, alleges that
the Employer violated Section 8(a)(1) of the Act by engaging
in surveillance of its employees' union activity, creating the
impression that its employees' union activity was under its
surveillance, using a disparaging nickname to refer to an em-
ployee in a demeaning manner in the presence of other em-
ployees, in reprisal for the employee's activities, support for,
and membership in the Union, threatening employees with
unspecified reprisals, threatening employees with a lockout,
and by threatening to replace unfair labor practice strikers
permanently. The amended complaint also alleges that the
Employer violated Section 8(a)(5) and (1) of the Act by fail-
ing and refusing to furnish the Union with requested infor-
mation regarding work programs of bargaining unit employ-
ees, and a copy of a contract between the Employer and the
entity administering its respiratory therapy unit, and by uni-
laterally changing the medical plans covering employees rep-
resented by the Union. The Employer has denied all of these
allegations.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Employer, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Employer, a Puerto Rico corporation, with a facilityin the city of Ponce, Puerto Rico, where, as an acute health
institution, it operates a hospital providing in-patient and out-
patient medical and professional care services. During the
year preceding issuance of the consolidated amended com-
plaint, the Employer, in the operation of its hospital received
gross revenues exceeding $250,000. During the same period,
the Employer, in operating its hospital, purchased and re-
ceived at its Ponce facility goods valued in excess of
$50,000 directly from points outside the Commonwealth of
Puerto Rico. The Employer admits and I find that it is an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5) of the
Act.VerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 55HOSPITAL EPISCOPAL SAN LUCAS2All dates involved in this section of the decision occurred in1993.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundSince July 12, 1990, the Union has been the certified ex-clusive collective-bargaining representative of the following
unit of the Employer's employees:Unit A: Included: All office clerical employees, X-ray technicians, central supply clerks, pharmacy em-
ployees, cafeteria employees, Operating Room techni-
cians, chauffeurs and messengers employed by the Em-
ployer at its Hospital located at Ponce, Puerto Rico.Excluded: Administrative and executive employees;the secretaries to the Administrator; the secretary to the
Medical Director; the secretary to the Personnel Direc-
tor; the secretary to the Comptroller; the secretary to
the Nursing Director; professional personnel; registered
nurses; practical nurses; occasional and part-time X-ray
technicians; guards; supervisors as defined by the Na-
tional Labor Relations Act, and any other person; who
is authorized, on behalf of the Employer, to hire, pro-
mote, discharge, discipline and in any other way to vary
the status of the employees and to effectively rec-
ommend any of such actions, advisors and directors;
and employees included in other collective bargainingunits at the Employer's hospital.The Employer and the Union were parties to a collective-bar-gaining agreement covering the foregoing unit, effective from
April 1, 1991, until April 1. At the time of the hearing in
these cases, the parties were negotiating a new agreement.Since October 13, 1991, the Union has been the certifiedexclusive collective-bargaining representative of the follow-
ing unit of the Employer's employees:Unit B: Included: All the licensed practical nursesemployed by Hospital San Lucas in Ponce, Puerto Rico.Excluded: All other Hospital employees, includingexecutives; administrators; professionals; technicians;
administrative employees; office employees; cleaning
and laundry employees; maintenance employees, kitch-
en department employees, nurses who perform person-
nel training duties (in-service training); professional
nurses; chauffeurs; warehouse keeper; pharmacy help-
ers; cafeteria workers; guards; supervisors and any
other person authorized to hire, discharge, grant pro-
motions, discipline and/or in any other way vary the
status of the employees or make recommendations to
that end, including the nursing services director and her
assistants.The Employer and the Union are parties to a collective-bar-gaining agreement covering the LPNs, which will expire on
July 31, 1995.Since at least about May 1989, and at all material times,the Union has been the designated exclusive collective-bar-
gaining representative of the following unit of the Hospital's
employees and since then the Employer has recognized the
Union as the exclusive representative:Unit C: Included: All registered male and femalenurses employed by the Hospital in Ponce, Puerto Rico,
working in such capacity, including head nurses.Excluded: All other Hospital employees, includingexecutives, administrators, supervisors, male and female
nurses performing personnel training duties (in-service
training) and any other persons authorized to hire, dis-
charge, grant promotions, discipline and/or in any other
way change the status of the employees or make rec-
ommendations to that end, including the nursing serv-
ices director and her assistants.The Union and the Employer are parties to a collective-bar-gaining agreement covering the RNs that will expire on July
31, 1995.B. The Alleged Unilateral Change in Medical PlansSince 1981, the Employer has been providing medical in-surance to the three bargaining units of its employees. On
August 25, 1993,2the Union notified the Employer that therates charged by the medical insurance provider, Triple S In-
surance Company, would be increasing. The Union suggested
that the Employer increase its contributions to absorb the rate
increases in the unit employees' medical insurance. The Em-
ployer insisted that the parties would have to renegotiate the
collective-bargaining agreements to require the Employer to
pay the increases. The Union also suggested that the Em-
ployer explore alternative medical insurance plans. The Em-
ployer said it was already looking at other medical plans.During the meeting on August 25, the Employer called inLuis F. Gonzalez, a representative of Triple S, to explain the
situation. Gonzalez reported that he and the Employer had
been discussing the unit employees' medical insurance plan
since about March 10. He explained the reasons for the in-
crease and the alternative that he had suggested to the Em-
ployer. After this meeting, the Employer explored other med-
ical plans.On August 27, Benjamin Centeno, representing the Em-ployer, and union representatives met to hear a presentation
on behalf of the insurance carrier that administered the
CCSCA medical plan. The Employer and the Union agreed
that the same insurance carrier would make the same presen-
tation to the bargaining unit employees on September 2. The
CCSCA medical plan was presented to the bargaining unit
employees on that date, in the presence of Union Representa-
tive Ingrid Vega and shop stewards, in the Employer's cafe-
teria. There were no negotiations between the Union and the
Employer at the CCSCA presentation on September 2.In a letter dated August 30, the Employer's BenjaminCenteno reminded the Union of the meeting on August 25,
and then announced:In view of the fact that no agreement has beenreached, I will appreciate your communicating with the
undersigned today, no later than tomorrow, so that you
inform me which alternative was chosen or if there isany other available alternative. The above is essential
since the contract with Triple S expires tomorrow, Au-
gust 31, 1993 and we cannot leave our employees in
the open.VerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
In the event the Union does not notify the alternativechosen, the Hospital will then have to take a decision
in this matter.In a letter to Triple S, dated August 30, the Employer re-quested an extension of 1 month for the medical plan cover-
ing the three bargaining units. The Employer explained that
it needed the extension to seek agreement with the Union on
a medical plan. Triple S denied the request on September 1.The Union replied to the Employer's letter of August 30,disputing the claim that the Union had rejected all the alter-
native medical plans presented by the Employer. The
Union's letter asserted:As far as we understand the only alternative the Hos-pital offered is that the premium cost had considerablyincreased and the Hospital intends that the employee
assumes the payment in full.At another point in its letter, the Union, referring to themeeting on August 25, noted that it had ``offered several al-
ternatives and finished by requesting that several quotations
from other plans should be sought since such a basic thing
had not been done by the administration.''Thereafter, the Employer, without notifying the Union,gave all of its employees opportunity to consider four alter-
native medical plans. Finally, on September 8, the Employer,
without notifying the Union in advance, announced to all of
its employees that it would ``contract for CCSCA and Triple
S, the new Medical Hospitalization Plan that will be effective
on September 1, 1993 and until August 31, 1994.'' The
anouncement went on to deal with the need for employee au-
thorization for payroll deductions.Each of the three collective-bargaining agreements cover-ing units A, B, and C, respectively, in August and September
1993, provided for a medical plan. Each of the agreements
provided for the choice of a plan. The agreements covering
units A and C, respectively, provided, in pertinent part:C. Said plan will be chosen by the regular employeescovered by this Agreement, who will authorize the Hos-
pital in writing, to make the pertinent salary deductions
to pay the portion that the employee has to pay for said
plan, if any.The agreement covering the LPNs in unit B, provided, inpertinent part:D. The Medical-Hospitalization Plan shall be chosenby representatives of the Hospital and the Union.The General Counsel contends that the Employer had aduty to bargain with the Union regarding the change in medi-
cal plans, and that its failure to do so was a violation of Sec-
tion 8(a)(5) and (1) of the Act. The Employer does not dis-
pute the well-settled principle that medical insurance and
medical benefit plans are mandatory subjects of bargaining.
Exxon Co., U.S.A., 315 NLRB 952, 955 (1994). Instead, theEmployer argues that the provisions in the collective-bargain-
ing agreements covering units A and C constituted waivers
by the Union of its right to bargain about that change. As
for unit B, the Employer urges that it provided the Union
with ample opportunity to bargain, considering that there was
a crisis requiring quick action. The General Counsel countersthat the Union did not clearly waive its right to bargain inthe contracts covering units A and C and that the impending
expiration of the unit employees' medical insurance did not
excuse the Employer's conduct.Reading the quoted medical plan provisions covering unitsA and C, I find that the Employer and the Union expressly
agreed that the choice of medical plan was up to the unit em-
ployees. Thus, has the Employer fulfilled its statutory obliga-
tion to bargain with the Union regarding the choice of medi-
cal plans for each of those units, until the expiration of those
contracts, respectively. The Employer has reasonably inter-
preted the unit A and C provisions properly and implemented
them in accordance with that interpretation by explaining the
alternative medical plans to the unit A and unit C employees
and letting each employee select the plan he or she prefers.
Accordingly, I find that with respect to units A and C, the
Employer has not violated Section 8(a)(5) and (1) of the Act.
Island Creek Coal Co., 289 NLRB 851 (1988); NCR Corp.,271 NLRB 1212, 1213 (1984).In determining whether the Employer has violated its bar-gaining obligation under the Act with respect to unit B,
Board policy authorizes me to interpret the collective-bar-
gaining agreement which covered the unit B employees in
August and September 1993. Union Switch & Signal, 316NLRB 1025 (1995). I find that the medical plan provision
for unit B did not permit the Employer to deal directly with
the employees when a change in medical plans for the LPNs
was contemplated. That provision required that the Employer
and the Union choose the medical-hospitalization plan for the
LPNs. The Employer ignored that requirement and offered
alternative medical plans directly to the unit B employees,
for selection.The Employer's excuse for ignoring the Union is that Tri-ple S's refusal to extend the expiring medical plan for 1week, beyond August 31, precluded further negotiations. The
record shows, however, that the Employer was aware of the
need for action on the expiring medical plan in March and
did not apprise the Union of any alternative plan until Au-
gust 25, and then, did not tell the Union that the deadline
was only 6 days away. The Employer waited until August
30 to invite the Union to come up with an alternative medi-
cal plan no later than the next day. When the Union did not
agree to the Employer's alternative medical plans, the Em-
ployer went on and dealt with the unit B employees directly.
Thus, the Employer's excuse does not withstand analysis.
Accordingly, I find that the Employer's unilateral changing
of the medical-hospitalization plan for the unit B employees
by offering them four medical plans to choose from violated
Section 8(a)(5) and (1) of the Act. Exxon Co., U.S.A., 315NLRB 952, 956 (1994).C. Alleged Unlawful Refusals to Provide Information tothe UnionBy letter of January 14, the Union asked the Employer fora copy of the work schedule of the practical nurses (unit B),
and of the registered nurses (unit C), for the period begin-
ning August 1, 1992, up to the date of the letter. The Union
sought this information to ascertain whether the Employer
was assigning shifts and giving weekends off to the nurses
according to seniority, as required by the respective collec-
tive-bargaining agreements covering units B and C, and
whether the Employer was discriminating on the basis of sex,VerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 57HOSPITAL EPISCOPAL SAN LUCASin making assignments and giving weekends off. The Union,having received no response to this request, renewed it on
February 7.In a letter signed by Human Resources Director Centeno,dated February 8, the Employer answered the Union's re-
quest for information as follows:The Hospital does not have any objection in sendingyou the information requested, but it is too cumbersome
and costly to photocopy so many documents. Therefore,
we recommend that if there is any grievance in particu-
lar to let us know immediately to solve the cases sepa-
rately. It is not our intention to refuse giving you this
information, but we repeat, carrying out this job is too
costly for the Hospital.The Union, in a letter of February 24, amended its originalrequest, and asked for records from August 1, 1993, instead
of August 1, 1992, ``to the present time.'' The Employer re-
jected this request on the ground that the information sought
was ``so cumbersome and onerous for the Hospital.'' On
June 16, the Union renewed its request. The Employer has
not responded to this last request.At the hearing before me, Director Centeno testified thatthe work schedules, which the Union had requested, covered
a total of 200 LPNs and RNs. He also testified that the re-
quested information would have come from ``approximately
ten to twelve departments in the Hospital.'' According to
Centeno's testimony, the Employer issued such work sched-
ules on a weekly basis and each department's schedule re-
quired up to three or four pages.In NLRB v. Acme Industrial Co., 385 U.S. 432, 437(1967), the Court held that information requested by a union
to decide whether to invoke the grievance procedure of a col-
lective-bargaining agreement must satisfy only a liberal dis-
covery-type standard of relevance. Thus, the request must be
honored if there is a probability that the requested informa-
tion is relevant and ``would be of use to the union in carry-
ing out its statutory duties and responsibilities.'' Ibid. Here,
the Union was asking for information regarding shift assign-
ments of employees it represented under collective-bargain-
ing agreements. I find from the unchallenged testimony of
the Union's representative that the requested information was
relevant to the Union's duty to administer those contracts and
to decide if the Employer had engaged in grievable conduct
in making weekend assignments to members of the two bar-
gaining units. I also find, contrary to the Employer's posi-
tion, that the Union was not obliged to present a grievance
to the Employer as a condition precedent to obtaining such
information.Under Board policy, the cost and burden of compliancewith the Union's request for the nurses' work schedules did
not justify the Employer's categorical refusal to supply that
relevant information. Tower Books, 273 NLRB 671 (1984),``If there were substantial costs or other impositions involved
in providing the requested work schedules, the Act required
the Employer to offer to bargain about `who shall bear such
costs.''' Food Employer Council, 197 NLRB 651 (1972).(Quoted with approval in Tower Books, supra.) In addition,the Employer had the burden of showing that compiling the
requested work schedules was onerous and costly. 273
NLRB at 671. In its letters refusing the Union's request forwork schedules of the RNs and LPNs, the Employer did notoffer to bargain with the Union over the cost of compliance
with that request. Further, aside from Centeno's vague testi-
mony about quantities of pages per schedule, the Employer
has not shown the cost or burden of honoring the Union's
request. I find that by refusing to provide the work schedules
for its LPNs and RNs for the 6 months beginning August 1,
1993, the Employer violated Section 8(a)(5) and (1) of the
Act. Somerville Mills, 308 NLRB 425, 426 (1992).In a letter to the Employer dated May 31, the Union in-cluded the following request:1. Copy of the Contract between Hospital San Lucasand the Company that has subcontracted the Res-
piratory Therapy unit operating in the hospital.2. Copy of the Contract and benefit list of the em-ployees who work for that Corporation.3. List of the Technicians and other personnel whowork for that Corporation as well as the salaries and
benefits of each one of them.We request that information from you so we may in-telligently respond to the last offer that the hospital
submitted to us last Friday. We need that information
also with the purpose to determine if the employer's
proposal in this negotiation puts those we represent in
economic and working conditions disadvantage against
the employees of the ... Respiratory Therapy.
The Employer, by letter dated June 2, and signed by Ben-jamin Centeno, rejected the Union's request for the contract
covering the Employer's respiratory therapy unit. The Em-
ployer's reason for refusing to honor the Union's request
was: ``[I]t is a separate contract and this office does not
manage it, nor has it any say in it.''In a second request, dated June 7, seeking the same con-tract regarding the respiratory therapy program, the Union
mentioned that it suspected that ``the employees of that Cor-
poration who have a Respiratory Therapy classification earn
a higher salary than the technicians of other categories who
work for the hospital.'' The Employer responded as it had
on June 2.The Union sent two letters dated June 15 to the Employer,each containing a request for the respiratory therapy contract.
and each asserting the Union's need for that contract in con-
nection with ongoing negotations for the unit A employees.
By letter dated June 16, the Employer rejected the Union's
request adding that ``the Respiratory Therapy contract is
managed by Charter Medical.''According to Centeno's testimony, the Employer has noth-ing to do with the respiratory therapy department's person-
nel. It does not hire them, fire them, or have anything to do
with their wages and fringe benefits. Centeno denies having
any knowledge of any contract covering the respiratory ther-
apy unit employees. On cross-examination, however, Centeno
admitted that the Employer's respiratory therapy unit was
subcontracted to Charter Medical. I also find from his testi-
mony that Charter Medical's subcontract is with the Employ-
er's owner, the Episcopal Church of San Lucas, and that
Centeno has never seen that contract. Nor has he attempted
to obtain a copy of it.The General Counsel contends that the contract betweenthe San Lucas Episcopal Church and Charter Medical cover-
ing the Employer's respiratory therapy unit was relevant toVerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3My findings of fact regarding Echevarria's confrontation withPerez are based on her testimony. Perez denied calling her a
``mandrila'' and also denied that she had complained to him about
his reference to her as a ``mandrila.'' When asked whether she had
presented grievances to him in 1994, however, Perez was evasive.
He also seemed reluctant to testify about whether she complained to
him about his use of the term against her. When asked if the Union
had complained to the Employer about his use of ``mandrila''
against Echevarria, Perez first testified: ``At no time.'' When re-
minded on further cross-examination, however, Perez admitted being
present at a meeting when the Union complained about his calling
Echevarria a ``mandrila.'' In contrast, Echevarria seemed to be giv-
ing her best recollection in a frank manner. Accordingly, I have
credited Echevarria's account of their confrontation regarding Perez'
reference to her as a ``mandrila.''4Sec. 7 of the Act provides in pertinent part:Employees shall have the right to self-organization, to form,
join, or assist labor organizations, to bargain collectively through
representatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining or
other mutual aid or protection ....the Union's representation of the unit A employees, and thatthe Employer's refusal to seek a copy of that contract for the
Union's use violated Section 8(a)(5) and (1) of the Act. The
Employer argues that the Union was not entitled to the re-
quested contract on the grounds that it failed to show its
relevence to the bargaining process, and that the Employer
had nothing to do with the contract and had no access to it.
I find merit in the General Counsel's position.Under established Board policy, ``when a union's requestfor information concerns data about employees or operations
other than those represented by the union ... there is no

presumption that the information is necessary and relevant to
the union's representation of employees. Rather, the union is
under a burden to establish the relevance of such informa-
tion.'' (Citation omitted.) Bohemia, Inc., 272 NLRB 1128,1129 (1984). Here, the Union has shown by its letters that
it suspects that technicians in Major Medical's employ in the
Employer's respiratory therapy unit are receiving a higher
salary than technicians in unit A. Further, the Union's letter
of May 31, containing the original request, explained that it
needed the contract between the Employer and the sub-
contractor for the respiratory therapy unit ``so that we may
intelligently respond to the last offer that the hospital submit-
ted to us last Friday.'' Continuing, this letter reflects a sus-
picion that unit A employees do not enjoy parity with their
counterparts working for the subcontractor in the Employer's
respiratory therapy unit. Thus, the Union showed that it
needed the subcontract to assist it in negotiating a contract
on behalf of the unit A employees. From this, I find that the
Union's request for that subcontract ``had sufficient probable
and potential relevance here.'' Maben Energy Corp., 295NLRB 149, 153 (1989).The Employer's claim that the requested contract is notavailable does not withstand scrutiny. Centeno's testimony
showed that the San Lucas Episcopal Church, which is the
Employer's parent entity, is party to that contract. The Em-
ployer has not requested that the San Lucas Episcopal
Church provide a copy of that contract to satisfy the Union's
request. Thus, I find that the Employer has not shown that
the requested subcontract between the Episcopal Church and
Charter Medical covering the Hospital's respiratory therapy
unit is unavailable. Arch of West Virginia, Inc., 304 NLRB1089 fn. 1 (1991). I find, therefore, that the Employer vio-
lated Section 8(a)(5) and (1) of the Act by refusing to pro-
vide that contract to the Union. Girardi Distributors, 307NLRB 1497, 1515±1516 (1992).D. Alleged Interference, Restraint, and CoercionThe Hospital has employed Dolores Echevarria in its laun-dry for 37 years. Echavarria, a union member, is the laundry
employees' shop steward and is a member of the Union's ne-
gotiating committee. During the first 6 months of 1994,
Echevarria, acting as the Union's steward for the laundry
employees, repeatedly complained to her supervisor, Rafael
Perez that he was unfair in his assignments of weekend work
to her female coworkers. It appeared to Echevarria that Perez
was giving male employees preference in weekends free of
work.``[A]round June,'' Echevarria confronted Perez and askedhim why he had called her a ``mandrila.'' Echevarria had
learned that the quoted term meant ``woman of the monkey''and she resented this name calling. The record does not dis-close either the context in which Perez addressed that term
to Echevarria, or how she came to learn that he had done
so. Perez, in an effort to placate her, told Echevarria that the
term meant ``a person that would last for a long time.''3I find from the testimony of the Union's representative, In-grid Vega, that the term ``mandrila'' is used in common par-
lance, in Ponce, where the Employer is located, to describe
a black person. I also find from Vega's testimony, thatEchevarria and the Union considered Perez' use of
``mandrila'' to be a racial slur.The Board has recognized that an employer violates Sec-tion 8(a)(1) of the Act by directing racial slurs at employees
in retaliation for their participation in union activity or other
activity protected by Section 7 of the Act. E.g., DomseyTrading Corp., 310 NLRB 777, 793 (1993). Here, the Gen-eral Counsel urges me to find that Perez' use of ``mandrila''
against Echevarria was in retaliation for her chronic com-
plaints about his assignment of weekend work to women.
The record does not show when, however, in relation to her
presentation of grievances, and in what context, Perez call
Echevarria a ``mandrila.''The General Counsel has not satisfied his burden of show-ing that the Perez uttered this insult either in response to one
of Echevarria's complaints about weekend work or in a mo-
ment of anger over her persistence in raising complaints re-
garding wages, hours, or conditions of employment on behalf
of her colleagues in the laundry. Echevarria's testimony
showing her union activity and her complaint to Perez about
his use of the uncomplimentary term does not reflect any
nexus between that union activity and his insult. Nor did the
other witnesses testifying about this matter show any connec-
tion between Perez' use of ``mandrila'' and Echevarria's
Section 7 activity.4Accordingly, I shall recommend dismis-sal of this allegation.On April 27, while the Union and the Employer were ne-gotiating a new collective-bargaining agreement for the em-
ployees in unit A, the Employer issued a handbill to its em-
ployees in response to the Union's announced intention to
picket. The handbill's first paragraph asserted that the Union
planned to picket the Employer's facility from May 16 to 20.
In the handbill's second paragraph, the Respondent, referringVerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 59HOSPITAL EPISCOPAL SAN LUCAS5Human Resources Director Centeno testified that he saw picket-ing when he visited the admissions office on June 21, 1994. He also
denied that he ever wrote down the names of picketing employees.
He did not deny being in the admissions office on June 28, 1994,
and observing picketing through an office window. Gladys Ruiz tes-
tified that she saw Centeno in the admissions office, during the pick-
eting on June 21, 1994, and that he was not there for any of the
picketing on other days in June 1994. She also testified, however,
that she was so busy that she had no time to look at the picketing
and cannot remember the specific days when the Union picketed. At
first, Supervisor Torres denied ever seeing Centeno in her office
while the Union was picketing the Employer's hospital. She then tes-
tified, in substance, that Centeno, along with herself, Ruiz, and Gon-
zalez were present together, in her office, when the Union was pick-
eting the hospital. Finally, she denied ever seeing Centeno ``during
any of the picket lines that went on for which [she] was present dur-
ing [her] working hours.'' In sum, Centeno's carefully tailored testi-
mony, Ruiz' selective memory and Torres' self-contradiction, castserious doubt on the reliability of their testimony. In contrast, Me-dina and Castro were convincing as they gave their detailed and con-
sistent recollections in a full and frank manner. I also noted that on
cross-examination, they seemed to be responding without any effort
to evade a question. Therefore, I have credited Medina's and Cas-
tro's accounts of Centeno's conduct on June 28, 1994.to picketing by the unit A employees, warned that theywould not receive pay ``for not carrying out any work during
working time.'' In the next sentence, the handbill, again re-
ferring to the unit A employees, warned: ``They also might
be disciplined, if the circumstances and the facts so war-
rant.''In determining whether, the warning to the unit A employ-ees violated Section 8(a)(1) of the Act, as alleged, I have
considered whether it was likely to interfere with the free ex-
ercise of a right guaranteed by Section 7 of the Act. Corson& Gruman Co., 284 NLRB 1316, 1329 (1987). I note thatthe warning to the unit A employees did not specify mis-
conduct that would deprive them of the Act's protection.
This omission was likely to cause employees to fear punish-
ment for any conduct on the picket line which, although oth-
erwise protected by the Act, might annoy the Employer. This
fear was likely to discourage unit A employees from picket-
ing in support of the Union's bargaining objectives, activity
that Section 7 of the Act protects. Accordingly, I find that
the Employer's warning to the unit A employees violated
Section 8(a)(1) of the Act.On the afternoon of June 28, unit A employees, MaribelMedina and Adalid Castro, were engaged in picketing in
front of the Employer's facility, along with other unit A em-
ployees. While the picketing was in progress, Medina and
Castro went to the Employer's admissions office, where Cas-
tro was to return a key.When they arrived at the admissions office, Medina andCastro saw Benjamin Centeno, the Employer's director of
human resources. Also present, were Admissions Department
Director Gladys Ruiz, Supervisor Mireya Torres, and em-
ployees Sandra Gonzalez and Magda Cedeno. Centeno was
looking out of the office window at the picketing. Medina
noted that Centeno had a ballpoint pen and appeared to be
making notations on a sheet of paper. Medina was frank to
admit that she did not know what Centeno was writing. She
also heard Centeno ask what one of the picket signs said.
Castro saw Centeno look out of the admissions office, in thepicket line's direction. Castro heard Centeno ask about the
picket signs and the names of the pickets, and saw Centeno
write down the names of picketing employees. Castro saw
that Centeno had written the names of picketing unit A em-
ployees Marta Segarra and Edwin Mendez. In a moment or
two, Castro returned the key to Supervisor Mireya Torres,
and he and Medina left the admissions office.5By looking out of the admissions office window at thepicketing, asking about the picket signs and the identity of
the pickets, and writing names of picketing employees on a
piece of paper, I find that on June 28, Centeno was engaging
in surveillance of employees participating in concerted activ-
ity protected by Section 7 of the Act. Programming & Sys-tems, 275 NLRB 1147, 1159 (1985). By this same conduct,in the presence of employees Medina and Castro, Centeno
gave them the impression that he was engaged in surveil-
lance of employees' Section 7 activity. Monfort of Colorado,298 NLRB 73, 86 (1990). Accordingly, I find that by
Centeno's conduct on June 28, the Employer violated Section
8(a)(1) of the Act.In a letter dated June 28, the Union notified the Employerthat the unit A employees would engage in a 24-hour unfair
labor practice strike beginning on July 19, at 7 a.m. and end-
ing 7 a.m., July 20. The stated reasons for the strike were
``the refusal to bargain, for the refusal to hand information
relevent to the negotiations and due to the coercion and
threats to the employees, because the employees are kept
under surveillance and other.'' As found above, the Employ-
er's refusal to provide the Union with a copy of the sub-
contract between its parent and Charter Medical, covering the
operation of the Employer's respiratory therapy unit, violated
Section 8(a)(5) and (1). I have also found that on June 28,
the Employer violated Section 8(a)(1) of the Act by engaging
in surveillance of the unit A employees' picketing and by
giving employees the impression that it was engaging in sur-
veillance of the unit A employees' picketing. I have also
found that the Employer violated Section 8(a)(1) of the Act
on April 27 by threatening the unit A employees with un-
specified reprisals if they engaged in picketing between May
16 and 20. As these unfair labor practices provoked this
work stoppage, I find that it was an unfair labor practice
strike. The Union's letter went on to state that the employees
in units B and C ``are not authorized nor will they participate
in this activity.''The Employer responded to the Union's strike notice witha handbill that it issued to all of its employees on July 13.
Included in the Employer's handbill was the following warn-
ing: ``The Hospital will not allow any employee of the bar-
gaining unit involved in the STOPPAGE to come in.''The General Counsel urges me to find that the warningconstituted a threat of a lockout in retaliation for the unfair
labor practice strike announced in the Union's letter, and
thus violated Section 8(a)(1) of the Act. The Employer ar-
gues that the threat of a lockout in this instance should be
excused because it is a health care provider. I find merit in
the General Counsel's position.An employer may resort to a lockout of its employees inresponse to an economic strike by its employees, ``provided
that the employer's action is in support of a lawful bargain-
ing position.'' Highland Superstores, 314 NLRB 146 (1994).Accord: American Ship Building Co. v. NLRB, 380 U.S. 300,310, and 318 (1965). Here, the Employer has not shown, nor
does it claim, that its threatened lockout was in support ofVerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
its bargaining position in the contract negotiations with theUnion for the unit A employees. Instead, I find that the Em-
ployer aimed its threat of a lockout at unit A's 24-hour workstoppage, which was an unfair labor practice strike, sched-
uled for July 19±20. Nor did the Employer's status as a
health care provider excuse the warning in its handbill. See
Park Inn Home for Adults, 293 NLRB 1082, 1089 (1989).Thus did the Employer impair the unit A employees' right
under Section 7 of the Act to engage in an unfair labor prac-
tice strike, and thereby violate Section 8(a)(1) of the Act.By letter dated July 13, the Union advised the Employerthat the unit A employees would engage in a 24-hour unfair
labor practice strike beginning at 6 a.m. on Tuesday, August
2, and ending at 6 a.m., Wednesday, August 3. The Union's
letter of July 13 recited the same unfair labor practices set
out in its letter of June 28. In its brief, the Employer, relying
on the testimony of Maribel Medina, asserts that the strike
called for August 2, was economic. Review of Medina's tes-
timony shows, however, that he was testifying about the
Union's picketing on June 28, and not about the threatened
stoppage scheduled for August 2. Thus, I find no support for
the Employer's assertion. I find that the scheduled stoppage
was in response to the Employer's unlawful conduct as re-
cited in the Union's letter of July 13. In any event, by letter
dated August 1, the Union advised the Employer that it had
canceled the stoppage set for August 2.On July 28, the Employer issued a letter to all of its em-ployees warning them of the Union's plans and presenting its
response to those plans. This letter also warned that the Em-
ployer would not ``allow any employees of the bargaining
unit [unit A] involved in the Stoppage to come in.'' For the
reasons stated above, in reviewing the same language in the
Employer's handbill of July 13, I find that this language vio-
lated Section 8(a)(1) of the Act.By letter dated August 1, the Employer advised the Unionthat employees ``participating in the strike Work Stoppage of
Tuesday, August 2, or subsequent Work Stoppages, should
there be any, will be permanently substituted ....'' The
letter went on to list employee classifications included in unit
A.The General Counsel argues that the Employer's warningthat strikers ``will be permanently substituted,'' when the
Employer had not obtained such replacements, violated Sec-
tion 8(a)(1) of the Act. The Employer urges that the threat-
ened 1-day stoppage ``was an intermittent work stoppage
and, therefore, not protected by the Act.'' (Emp. Br. pp. 46
and 47.) The Board has declared, however, that two work
stoppages in the space of 3 months, involving ``a total of 2
days' absence from work, do not, in our opinion, evidence
the type of pattern of recurring stoppages which would de-
prive the employees of their Section 7 rights.'' (Citation
omitted.) Robertson Industries, 216 NLRB 361, 362 (1975),enfd. 560 F.2d 396 (9th Cir. 1976). Accord: NLRB v. EmpireGas, 566 F.2d 681, 686 (10th Cir. 1977). I find, therefore,that unit A employees participating in the second 1-day strike
were entitled to the protection of Section 7 of the Act. I fur-
ther find that the Employer violated Section 8(a)(1) of the
Act when it warned that it would permanantly replace unit
A employees participating in that strike, when permanent re-
placements had not been obtained. Noel Corp., 315 NLRB905, 907 (1994).CONCLUSIONSOF
LAW1. By engaging in surveillance of employees participatingin concerted activity protected by Section 7 of the Act, creat-
ing the impression that it was engaged in surveillance of
such activity, and by threatening employees with unspecified
reprisals, a lockout and replacement because they engaged in
concerted activity protected by Section 7 of the Act, the Em-
ployer has engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(1) and Section 2(6)
and (7) of the Act.2. At all times material, the Union has been, and continuesto be the exclusive representative of the Employer's employ-
ees in the following bargaining unit found appropriate for the
purposes of collective bargaining within the meaning of Sec-
tion 9(b) of the Act:Unit A: Included: All office clerical employees, X-ray technicians, central supply clerks, pharmacy em-
ployees, cafeteria employees, Operating Room techni-
cians, chauffeurs and messengers employed by the Em-
ployer at its Hospital located at Ponce, Puerto Rico.Excluded: Administrative and executive employees;the secretaries to the Administrator; the secretary to the
Medical Director; the secretary to the Personnel Direc-
tor; the secretary to the Comptroller; the secretary to
the Nursing Director; professional personnel; registered
nurses; practical nurses; occasional and part-time X-ray
technicians; guards; supervisors as defined by the Na-
tional Labor Relations Act, and any other person; who
is authorized, on behalf of the Employer, to hire, pro-
mote, discharge, discipline and in any other way to vary
the status of the employees and to effectively rec-
ommend any of such actions, advisors and directors;
and employees included in other collective bargaining
units at the Employer's hospital.Unit B: Included: All the licensed practical nursesemployed by Hospital San Lucas in Ponce, Puerto Rico.Excluded: All other Hospital employees, includingexecutives; administrators; professionals; technicians;
administrative employees; office employees; cleaning
and laundry employees; maintenance employees, kitch-
en department employees, nurses who perform person-
nel training duties (in-service training); professional
nurses; chauffeurs; warehouse keeper; pharmacy help-
ers; cafeteria workers; guards; supervisors and any
other person authorized to hire, discharge, grant pro-
motions, discipline and/or in any other way vary the
status of the employees or make recommendations to
that end, including the nursing services director and her
assistants.Unit C: Included: All registered male and femalenurses employed by the Hospital in Ponce, Puerto Rico,
working in such capacity, including head nurses.Excluded: All other Hospital employees, includingexecutives, administrators, supervisors, male and female
nurses performing personnel training duties (in-service
training) and any other persons authorized to hire, dis-
charge, grant promotions, discipline and/or in any other
way change the status of the employees or make rec-
ommendations to that end, including the nursing serv-
ices director and her assistants.VerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 61HOSPITAL EPISCOPAL SAN LUCAS6If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3. By failing and refusing to furnish the Union with thework schedules of the employees in bargaining units B and
C, as requested in its letters dated January 14, February 7
and 24, and June 16, 1994, the Employer has engaged in un-
fair labor practices within the meaning of Section 8(a)(5) and
(1) of the Act.4. By failing and refusing to furnish the Union with acopy of the contract between the Employer's parent entity,
and the subcontractor operating the Employer's respiratory
therapy unit, as requested in the Union's letters of May 31
and June 7 and 15, 1994, the Employer has engaged in unfair
labor practices within the meaning of Section 8(a)(5) and (1)
of the Act.5. By failing to continue in full force and effect all termsand conditions of employment of the collective-bargaining
agreement applicable to unit B employees, by unilaterally
changing the medical-hospitalization plan for those employ-
ees, on and after September 1, 1993, the Employer has en-
gaged in unfair labor practices within the meaning of Section
8(a)(5) and (1) of the Act.6. The Employer did not violate Section 8(a)(1) of the Actby calling employee Dolores Echevarria by the nickname
``mandrila'' because of her activity in support of, or mem-
bership in, the Union.7. The Employer did not violate Section 8(a)(5) and (1)of the Act by failing to continue in full force and effect all
terms and conditions of employment of the collective-bar-
gaining agreements applicable, respectively, to unit A and
unit C employees by unilaterally changing the hospitalization
medical plans for those employees.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Having found that the Employer has violated Section8(a)(5) and (1) of the Act by unilaterally changing the unit
B employees' medical-hospitalization plan, I shall rec-
ommend that the Employer be ordered to restore the health
and medical insurance coverage benefits that were provided
to unit B employees prior to that unilateral change. In addi-
tion, the Employer shall reimburse unit B employees for any
expenses ensuing from the unilateral change, as set forth in
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980),enfd. mem. 661 F.2d 940 (9th Cir. 1981), such amounts to
be computed in the manner set forth in Ogle Protection Serv-ice, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.1971), with interest as prescribed in New Horizons for theRetarded, 283 NLRB 1173 (1987). I shall also recommendthat the Employer be ordered to bargain with the Union re-
garding any changes in unit B's medical benefits.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Hospital Episcopal San Lucas, Ponce,Puerto Rico, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Engaging in surveillance of employees picketing insupport of Unidad Laboral de Enfermeras(os) y Empleados
de la Salud or participating in other concerted activity pro-
tected by Section 7 of the Act.(b) Creating the impression that it is engaging in surveil-lance of its employees picketing in support of Unidad
Laboral de Enfermeras(os) y Empleados de la Salud or par-
ticipating in other concerted activity protected by Section 7
of the Act.(c) Threatening employees with unspecified reprisals, ifthey picket in support of Unidad Laboral de Enfermeras(os)
y Empleados de la Salud or engage in other concerted activ-
ity protected by Section 7 of the Act.(d) Threatening employees with a lockout if they supportUnidad Laboral de Enfermeras(os) y Empleados de la Salud
by engaging in a work stoppage in protest of the Respond-
ent's unfair labor practices or if they engage in other con-
certed activity protected by Section 7 of the Act.(e) Threatening employees with permanent replacement ifthey support Unidad Laboral de Enfermeras(os) y Empleados
de la Salud by engaging in a work stoppage in protest of the
Respondent's unfair labor practices or if they engage in other
concerted activity protected by Section 7 of the Act, when
permanent replacements have not been obtained for all the
potential strikers.(f) Refusing to bargain collectively with the Union,Unidad Laboral de Enfermeras(os) y Empleados de la Salud,
as the exclusive bargaining representative of the employees
in the following appropriate units, by refusing to furnish the
Union all of the information regarding work schedules for
units B and C requested in its letters of January 14, February
7 and 24, and June 16, 1994, and by refusing to furnish the
Union a copy of the contract between the Episcopal Church
of San Lucas and Charter Medical, the entity operating the
Respondent's respiratory therapy unit, and such other infor-
mation as the Union may request, which is necessary and rel-
evant to the Union's performance of its function as the ex-
clusive bargaining representative of each unit:Unit A: Included: All office clerical employees, X-ray technicians, central supply clerks, pharmacy em-
ployees, cafeteria employees, Operating Room techni-
cians, chauffeurs and messengers employed by the Em-
ployer at its Hospital located at Ponce, Puerto Rico.Excluded: Administrative and executive employees;the secretaries to the Administrator; the secretary to the
Medical Director; the secretary to the Personnel Direc-
tor; the secretary to the Comptroller; the secretary to
the Nursing Director; professional personnel; registered
nurses; practical nurses; occasional and part-time X-ray
technicians; guards; supervisors as defined by the Na-
tional Labor Relations Act, and any other person; who
is authorized, on behalf of the Employer, to hire, pro-
mote, discharge, discipline and in any other way to vary
the status of the employees and to effectively rec-
ommend any of such actions, advisors and directors;VerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and employees included in other collective bargainingunits at the Employer's hospital.Unit B: Included: All the licensed practical nursesemployed by Hospital San Lucas in Ponce, Puerto Rico.Excluded: All other Hospital employees, includingexecutives; administrators; professionals; technicians;
administrative employees; office employees; cleaning
and laundry employees; maintenance employees, kitch-
en department employees, nurses who perform person-
nel training duties (in-service training); professional
nurses; chauffeurs; warehouse keeper; pharmacy help-
ers; cafeteria workers; guards; supervisors and any
other person authorized to hire, discharge, grant pro-
motions, discipline and/or in any other way vary the
status of the employees or make recommendations to
that end, including the nursing services director and her
assistants.Unit C: Included: All registered male and femalenurses employed by the Hospital in Ponce, Puerto Rico,
working in such capacity, including head nurses.Excluded: All other Hospital employees, includingexecutives, administrators, supervisors, male and female
nurses performing personnel training duties (in-service
training) and any other persons authorized to hire, dis-
charge, grant promotions, discipline and/or in any other
way change the status of the employees or make rec-
ommendations to that end, including the nursing serv-
ices director and her assistants.(g) Failing and refusing to bargain collectively with theUnion by failing to continue in full force and effect all terms
and conditions of employment of the 1992 collective-bar-
gaining agreement applicable to unit B employees by unilat-
erally changing the medical-hospitalization plan for those
employees, on and after September 1, 1993, without obtain-
ing the Union's consent.(h) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, furnish to the Union, in writing, the workschedules for the unit B and unit C employees, as requested
in the Union's letters of January 14, February 7 and 24, and
June 16, 1994.(b) On request, furnish to the Union a copy of the sub-contract between the Episcopal Church of San Lucas and
Charter Medical for the operation of the respiratory therapy
unit.(c) Rescind the unilateral change in the medical-hos-pitalization plan for the employees in unit B, which became
effective on and after September 1, 1993.(d) Restore the health and medical coverage benefits thatwere provided to the unit B employees before the medical-
hospitalization plan in the 1992 contract covering that unit
was terminated unilaterally, and make the employees of that
unit whole for any losses they may have suffered as a result
of the unilateral change, plus interest, in the manner set forth
in the remedy section of the decision.(e) Bargain in good faith with the Union concerning anychanges in health and medical insurance coverage for the
unit B employees.(f) Post at its facility, in Ponce, Puerto Rico, copies of theattached notice marked ``Appendix.''7Copies of the notice,on forms provided by the Regional Director for Region 24,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
engage in surveillance of our employeespicketing in support of Unidad Laboral de Enfermeras(os) y
Empleados de la Salud or participating in other concerted ac-
tivity protected by Section 7 of the Act.WEWILLNOT
create the impression that we are engagingin surveillance of our employees picketing in support of
Unidad Laboral de Enfermeras(os) y Empleados de la Salud
or participating in other concerted activity protected by Sec-
tion 7 of the Act.WEWILLNOT
threaten our employees with unspecified re-prisals, if they picket in support of Unidad Laboral de
Enfermeras(os) y Empleados de la Salud or engage in other
concerted activity protected by Section 7 of the Act.WEWILLNOT
threaten our employees with a lockout ifthey support Unidad Laboral de Enfermeras(os) y Empleados
de la Salud by engaging in a work stoppage in protest of our
unfair labor practices or if they engage in other concerted ac-
tivity protected by Section 7 of the Act.WEWILLNOT
threaten our employees with permanent re-placement if they support Unidad Laboral de Enfermeras(os)
y Empleados de la Salud by engaging in a work stoppage in
protest of our unfair labor practices or if they engage in other
concerted activity protected by Section 7 of the Act, whenVerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
 63HOSPITAL EPISCOPAL SAN LUCASpermanent replacements have not been obtained for all thepotential strikers.WEWILLNOT
refuse to bargain collectively with UnidadLaboral de Enfermeras(os) y Empleados de la Salud as the
exclusive bargaining representative of our employees in the
following appropriate units by refusing to furnish the Union
all of the information regarding work schedules for units B
and C, which it requested in its letters of January 14, Feb-
ruary 7 and 24, and June 16, 1994, and by refusing to fur-
nish the Union a copy of the contract between the Episcopal
Church of San Lucas and Charter Medical, the entity operat-
ing our respiratory therapy unit, and such other information
as the Union may request, which is necessary and relevant
to the Union's performance of its function as the exclusive
bargaining representative of each unit:Unit A: Included: All office clerical employees, X-ray technicians, central supply clerks, pharmacy em-
ployees, cafeteria employees, Operating Room techni-
cians, chauffeurs and messengers employed by Hospital
San Lucas in Ponce, Puerto Rico.Excluded: Administrative and executive employees;the secretaries to the Administrator; the secretary to the
Medical Director; the secretary to the Personnel Direc-
tor; the secretary to the Comptroller; the secretary to
the Nursing Director; professional personnel; registered
nurses; practical nurses; occasional and part-time X-ray
technicians; guards; supervisors as defined by the Na-
tional Labor Relations Act, and any other person; who
is authorized, on our behalf to hire, promote, discharge,
discipline and in any other way to vary the status of the
employees and to effectively recommend any of such
actions, advisors and directors; and employees included
in other collective bargaining units at Hospital San
Lucas.Unit B: Included: All the licensed practical nursesemployed by Hospital San Lucas in Ponce, Puerto Rico.Excluded: All other Hospital employees, includingexecutives; administrators; professionals; technicians;
administrative employees; office employees; cleaning
and laundry employees; maintenance employees, kitch-
en department employees, nurses who perform person-
nel training duties (in-service training); professional
nurses; chauffeurs; warehouse keeper; pharmacy help-
ers; cafeteria workers; guards; supervisors and any
other person authorized to hire, discharge, grant pro-
motions, discipline and/or in any other way vary thestatus of the employees or make recommendations tothat end, including the nursing services director and her
assistants.Unit C: Included: All registered male and femalenurses employed by the Hospital San Lucas in Ponce,
Puerto Rico, working in such capacity, including head
nurses.Excluded: All other Hospital employees, includingexecutives, administrators, supervisors, male and female
nurses performing personnel training duties (in-service
training) and any other persons authorized to hire, dis-
charge, grant promotions, discipline and/or in any other
way change the status of the employees or make rec-
ommendations to that end, including the nursing serv-
ices director and her assistants.WEWILLNOT
fail and refuse to bargain collectively withthe Union by failing to continue in full force and effect all
terms and conditions of employment of the 1992 collective-
bargaining agreement applicable to unit B employees by uni-
laterally changing the medical-hospitalization plan for those
employees, without obtaining the Union's consent.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, on request, furnish to the Union, in writing, thework schedules for the unit B and unit C employees, as re-
quested in the Union's letters of January 14, February 7 and
24, and June 16, 1994.WEWILL
, on request, furnish to the Union a copy of thesubcontract between the Episcopal Church of San Lucas and
Charter Medical for the operation of the respiratory therapy
unit.WEWILL
rescind the unilateral change in the medical-hos-pitalization plan for the employees in unit B, which became
effective on and after September 1, 1993.WEWILL
restore the health and medical coverage benefitsthat were provided to the unit B employees before the medi-
cal-hospitalization plan in the 1992 contract covering that
unit was terminated unilaterally and make the employees of
that unit whole for any losses they may have suffered as a
result of the unilateral change, plus interest.WEWILL
bargain in good faith with the Union concerningany changes in health and medical insurance coverage for the
unit B employees.HOSPITALEPISCOPALSANLUCASVerDate 12-JAN-9908:01 Jul 28, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31913apps04PsN: apps04
